Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 26 August 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				16.
					My dearest Louisa—
					Washington 26. August 1822.
				
				Instead of four 5 dollar bills, I enclose you a draft, payable to your order, on a Bank in Philadelphia—I am a little shy of entrusting to the Mail Bank Bills payable to the bearer—for they are more apt than all others to make themselves wings and fly away—A draft which will not be paid without your endorsement is safer.We have had a little, but very little rain, and it comes too late to save the crops—The Nights are growing Cool, and the leaf begins to fall—We are well at our house, excepting Mr Smith, who has a touch of his old complaint—Last Evening we were at Mrs. Frye’s, where we saw Mrs Belt—Robert Buchanan has an intermittent fever—Little Tom has been sick too, but is better.I believe I wrote you that Mrs Gouverneur  has a Son—I received this morning a cover in your hand–writing, and was anticipating the pleasure of more Journals when upon opening it there came forth only a sealed Letter for George—You have been so good that I find “increase of appetite, by what it feeds on”—and I remembered your judicious remark upon the disappointment of Blank covers.  Mr T. Cook insists upon it that your brother is surprizingly better—And as this report agrees with the Dr. opinion I hope it will prove correct.Ever affectionately your’s. 
				
					A.
				
				
			